PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
HARRIS, et al.
Application No. 15/244,431
Filed: 23 Aug 2016
For: GROUND-PROJECTILE GUIDANCE SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 29, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed December 18, 2020, which set a statutory period for reply of three months.  Accordingly, the application became abandoned on March 19, 2021.  A Notice of Abandonment was mailed on April 6, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee transmittal and issue fee payment $600.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.




/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	Fred C. Hernandez
	3580 Carmel Mountain Road
	Suite 300
	San Diego, CA 92130-6768